Exhibit 10.2

 

AMENDMENT TO PROTECTIVE COVENANT AGREEMENT

 

THIS AMENDMENT TO PROTECTIVE COVENANT AGREEMENT (the “Amendment”) is made and
entered into this 20th day of April, 2012, by and between ADVANCE AMERICA, CASH
ADVANCE CENTERS, INC., a Delaware corporation (the “Company”) and James A.
Ovenden (“Executive”).

 

Statement of Purpose

 

The Company and Executive previously entered into a Protective Covenant
Agreement dated May 23, 2011 (the “PCA”).

 

Eagle U.S. Sub, Inc., a Delaware corporation (“Eagle U.S. Sub”), Eagle U.S.
Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Eagle
U.S. Sub (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger, dated as of February 15, 2012 (the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, and the Company will
become a wholly owned subsidiary of Eagle U.S. Sub (the “Merger”).  In
connection with the Merger, Executive has entered into a Modification to Change
in Control Agreement dated February 15, 2012 (the “Modification Agreement”)
pursuant to which Executive shall be awarded a “Retention Account” that will
become payable one year following consummation of the Merger subject to the
terms and conditions of the Modification Agreement.

 

In connection with the Merger and the Modification Agreement, the parties wish
to amend the PCA, subject to the consummation of the Merger, to (i) extend the
period of post-employment covenants applicable to Executive under the PCA from
12 months to 24 months and (ii) clarify that the establishment of the Retention
Account is part of the consideration for the PCA.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree that the PCA is amended effective as of
the date hereof as follows:

 

1.             The “Noncompetition Period” as defined in Section 5.2 of the PCA,
and the applicable periods of restriction for purposes of Sections 5.3
(Nonsolicitation of Customers) and 5.4 (Nonsolicitation of Employees) of the
PCA, shall be extended from 12 months to 24 months.

 

2.             In addition to any remedies under Section 5.5 of the PCA, and
notwithstanding any provision of the PCA to the contrary, in the event of any
breach by Executive of the provisions of Section 5 of the PCA, the Company shall
have the right to (A) cause the forfeiture of any unpaid portion of the
Retention Account as determined by the Company up to a maximum amount of
$1,470,000 or (B) to the extent the Retention Account was previously paid to
Executive prior to any such breach, recover from Executive all or any portion of
such prior payments as determined by the Company up to a maximum amount of
$1,470,000.

 

--------------------------------------------------------------------------------


 

3.             This Amendment shall automatically terminate without any action
on the part of any person or entity and be void ab initio if the Merger
Agreement is terminated in accordance with its terms and as a result the Merger
is not consummated.  In addition, in the event of any breach by the Company of
its obligations under the Modification Agreement or the Change of Control
Agreement between you and the Company dated May 23, 2011, which such breach is
not cured by the Company within thirty days after written notice from you
regarding such breach, your obligations under Section 5 of the PCA, as amended
by this Amendment, shall terminate.

 

4.             Except as expressly or by necessary implication amended hereby,
the PCA shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by the Company and
Executive as of the date first written above.

 

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

 

 

By:

/s/ W. Thomas Newell

 

Name: W. Thomas Newell

 

Title: Secretary

 

 

 

 

 

/s/ James A. Ovenden

 

JAMES A. OVENDEN

 

3

--------------------------------------------------------------------------------